         Case 1:21-cr-00131-PLF Document 35-1 Filed 05/03/21 Page 1 of 2




                                                      U.S. Department of Justice

                                                      Channing D. Phillips
                                                      Acting United States Attorney

                                                      District of Columbia


                                                      Judiciary Center
                                                      555 Fourth St., N.W.
                                                      Washington, D.C. 20530


                                                    May 3, 2021

Eugene Ohm
FEDERAL PUBLIC DEFENDER
FOR THE DISTRICT OF COLUMBIA
625 Indiana Avenue, NW, Suite 550
Washington, DC 20004

and

Jerry Ray Smith , Jr.
JERRY RAY SMITH, JR., ATTORNEY AT LAW
717 D Street, NW, Suite 310
Washington, DC 20004


       Re:    United States v. Jason and Chrisine Gerding
              Case No. 1:21-cr-00131-PLF

Dear Mr. Ohm and Smith:

        On April 17, 2021, the Government supplemented its two prior discovery productions by
uploading the GoPro video from your clients electronic device to USAfx along with their
respective criminal histories. We will continue to supplement the discovery in this case.

         I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes
to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. I also request that
defendant disclose prior statements of any witnesses defendant intends to call to testify at any
hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I
         Case 1:21-cr-00131-PLF Document 35-1 Filed 05/03/21 Page 2 of 2




request that such material be provided on the same basis upon which the government will
provide defendant(s) with materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant(s) provide the government with the appropriate written notice if defendant
plans to use one of the defenses referenced in those rules. Please provide any notice within the
time period required by the Rules or allowed by the Court for the filing of any pretrial motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                                    Sincerely,


                                                    /s/ Anthony L. Franks
                                                    Anthony L. Franks
                                                    Assistant United States Attorney




                                                2
